COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re American Access Casualty Company

Appellate case number:     01-20-00697-CV

Trial court case number: 2020-27925

Trial court:               295th District Court of Harris County

       Relator, American Access Casualty Company, has filed a petition for writ of mandamus
challenging the trial court’s August 15, 2020 order disqualifying relator’s counsel. In conjunction
with the petition, relator filed a motion for temporary relief requesting that this Court stay the
underlying proceedings pending our decision on the mandamus petition. We grant the motion for
temporary relief and stay all proceedings in the underlying case until further notice. The Court
requests that real party in interest file a response to the petition for writ of mandamus by no later
than November 2, 2020.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman_____
                               Acting individually


Date: ___October 13, 2020____